Citation Nr: 1702777	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a right elbow injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1970 to February 1973, to include service in the Republic of Vietnam.  He also had additional service in the Army Reserve.  He was awarded a Bronze Star Medal, a Vietnam Service Medal with four Bronze Stars, and an Air Medal with numeral four, among other devices.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in April 2015.

In February 2015 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and added to the record.  

The Board notes that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease is also on appeal.  However, this issue has not yet been certified to the Board as the Veteran has requested a hearing on that issue, which will be scheduled by the RO.  This issue will be the subject of a later Board decision as appropriate. 


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service.  

2.  The probative, competent evidence is against a finding that the Veteran's hearing loss is causally or etiologically related to military service.

3.  The probative, competent evidence is against a finding that the Veteran's right elbow disability is causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for residuals of a right elbow injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2010.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  The Board notes that tinnitus is considered an organic disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as sensorineural hearing loss, tinnitus, or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  Specifically, the Veteran testified that he had two ear infections while he was serving in Vietnam, and that his tinnitus stems from these ear infections.  The Veteran's military occupational specialty during service was that of a helicopter repairman.  During examinations, he reported having a ringing in the right ear that sounded like a locust, which occurred up to five times per week for up to 30 minutes.  He asserted that it began in 2006 and has become worse.  During his hearing, he testified that he began to hear a buzzing sound in his ears during service which has worsened since that time.  

As it pertains to a current diagnosis, the Veteran has been diagnosed with tinnitus during the course of the appeal.  Moreover, the Veteran has reported experiencing buzzing in his ears that has become worse since service.  The Board finds that such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus.  However, the Veteran's service personnel records indicate that he was in stationed in a combat environment in close proximity to helicopters and artillery fire  38 U.S.C.A. § 1154.  As noted, the Veteran reports that he was regularly exposed to high noise levels during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board affords limited probative weight to the negative opinions of the October 2010 and August 2015 VA examiners who examined the Veteran in connection for his claims of hearing loss and tinnitus.  Both VA examiners opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because his hearing was normal during service and at his separation medical evaluation, and because he did not seek treatment in the 37 years after separation.  However, the VA examiners did not cite to any relevant medical studies or literature to substantiate the finding.  Additionally, the VA examiners did not provide sufficient rationale for the stated opinions to consider whether there was a delayed onset for tinnitus or address the Veteran's report of perceiving buzzing in his ears during service.  Based on the minimal rationale as evidenced by the lack of medical support, the Board affords these opinions limited probative weight.    

Conversely, the Board affords the Veteran's own statements significant probative weight.  During the Board hearing the Veteran reported constant buzzing in the ears which began after having two ear infections service.  Moreover, in his lay statements the Veteran has consistently reported that the buzzing in the ears began during service or soon after service, and that it has gotten progressively worse since then.  Although there has been some question as to when the Veteran began experiencing symptoms, the Board finds that the Veteran is competent to report the symptoms of his tinnitus, and that his testimony that the buzzing in his ears began after having ear infections in service is credible.  See Layno, 6 Vet. App. at 469 (a veteran's lay statements may be sufficient evidence in any claim for service connection).  

The Board finds that the Veteran has established continuity of symptomatology of tinnitus.  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain, 27 Vet. App. 258.  It is also noted that the provisions of 38 C.F.R. § 3.303(b) could be applied in this case as the Veteran has competently and credibly asserted that he had tinnitus, a chronic disease, in service and at present.  See 38 C.F.R. § 3.309(b) (If a chronic disease is present during service and manifests at any later date, service connection is warranted absent evidence that the disease is clearly attributable to intercurrent causes).  Given the Veteran's in-service noise exposure and reports that he first experienced tinnitus after having ear infections in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service and that the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.

Hearing loss

The Veteran has also reported that he developed hearing loss after having two ear infections during service, and that his hearing loss was due to his noise exposure.  The Veteran testified that he had a five percent hearing reduction in the right ear and that he knew subjectively that he had some hearing loss after separation.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As it pertains to a current disability, VA examinations show no hearing loss for VA purposes, although private audiology reports suggest hearing loss may present.  See 38 C.F.R. § 3.385.  Even assuming the Veteran has hearing loss for VA purposes, service connection is not warranted as the evidence is against a finding that such is related to his military service.    

As it pertains to an in-service event or injury, the Veteran testified that when he was in service he sought treatment for his ear infections with a flight surgeon, and he was given medication.  While this is not documented in the treatment notes, the Board has conceded noise exposure in service given his military occupational specialty as a helicopter mechanic and his description of his duties in service.  The Board also notes that there was a slight decrease in the Veteran's hearing at separation from service.  The Board finds that there has been an in-service event for service-connection purposes.  

As it pertains to a nexus between the Veteran's hearing loss and active duty service, there are conflicting opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In October 2010 the Veteran underwent VA examination in connection with his claim.  At the time he had audiometric testing, and his pure tone thresholds did not exceed 25 decibels in either ear.  His speech discrimination scores were 100 for the left ear and 96 for the right ear.  The VA examiner indicated that the Veteran did not have a hearing loss disability for VA purposes.  In discussing a nexus, the VA examiner noted that the Veteran did not have a current hearing loss disability, and that the only hearing deficit noted was at separation from service, but that the hearing loss finding may have been due to an alternate cause such as earwax, tester error, or a misplaced headphone.  The VA examiner noted that there were no complaints or other evidence of hearing loss during service, and that there was no continuity of care; the examiner indicated that there was a possibility of noise exposure in his work after separation from service.  Given this information, the VA examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of noise exposure during active duty service.  

In July 2011 the Veteran underwent private audiometric testing, which showed moderate hearing loss in the right ear.  He was diagnosed with asymmetrical sensorineural hearing loss and Eustachian tube dysfunction.  At the time the Veteran reported that his hearing loss began after a couple of ear infections while he was in Vietnam.  The treatment provider indicated that the Veteran's hearing loss was likely due to an ischemic or infectious process, and that she could not rule out an association with the infections in Vietnam.  

Pursuant to the Board's April 2015 remand directive, the Veteran again underwent VA examination in connection with his claim in August 2015.  At the time he had audiometric testing that revealed bilateral high frequency sensorineural hearing loss.  The VA examiner opined that the Veteran did not have a current hearing loss disability for VA purposes, and that his shift in hearing from entrance to separation from service was minimal and at low levels, which is not consistent with noise induced hearing loss.  In addition, the hearing loss resolved per later testing.  The VA examiner continued that the Veteran had no complaints of hearing loss during service, and that his inner ear infection did not cause any lasting damage; the examiner considered the possibility that the ear infections caused hearing loss as indicated in the 2011 treatment note, but noted that the Veteran suffered from an inner ear infection during service as evidenced by his dizziness and nausea, and that an inner ear infection would not have caused hearing loss.  In making his findings the VA examiner cited a 2006 Institute of Medicine study that denied a prolonged delay of onset of hearing loss; the VA examiner noted there was objective evidence that the Veteran's hearing loss was not caused by or a result of active duty service, to include noise exposure.  Based on this evidence, the VA examiner opined that it was not as likely as not that the Veteran's hearing loss was caused by or the result of active duty service, to include noise exposure.  

In weighing opinions, great weight is given to the opinions of the October 2010 and August 2015 VA examiners, both of whom provided negative nexus opinions.  These opinions are given great weight because they are based on audiometric testing of the Veteran and a review of the claims file.  Moreover, both VA opinions provide an alternate etiology of the Veteran's hearing loss (that is, post-service work), and the August 2015 VA examination also considered the Veteran's lay statements about his hearing loss being caused by an ear infection in service.  Additionally, the August 2015 VA examiner referenced a medical study to support the findings.  

Conversely, limited weight is given to the opinion of the July 2011 private treatment provider.  This opinion is given limited weight because it is based on one examination of the Veteran and does not definitively state an etiology.  Indeed, the treatment provider indicated that she "could not rule out" an infection from Vietnam as a cause.  The opinion appears to be substantiated based on the Veteran's lay statements rather than medical evidence.  

Although the Board has conceded noise exposure in service, the treatment notes in service and after separation do not support a finding of a nexus between a current hearing loss disability and active duty service.  The Board notes that the Veteran has been diagnosed with sensorineural hearing loss but it is questionable whether it would be disabling for VA purposes.  Additionally, the Veteran has not sought treatment or complained of hearing loss until 2006, many years after separation from service.  There is also a possibility of hearing loss caused by the Veteran's civilian occupation at a textile factory after separation.  Despite a slight hearing decrease noted at separation, the majority of the evidence is negative to the Veteran's hearing loss claim.

While the Veteran believes that his current hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Right elbow

The Veteran testified at the Board hearing that he injured his elbow by hitting it on a helicopter during service.  He reported that his elbow was bandaged during service, and that he later developed arthritis which he believes stemmed from this injury.  He testified that symptoms did not persist during service and showed up in the late 1980's.  

As it pertains to a current disability, the Veteran has been diagnosed with arthritis and right elbow arthropathy during the appeal period.  Therefore, the Board finds that he has a current disability for service connection purposes.

As it pertains to an in-service event, the Veteran's service treatment records are silent for any treatment for or a diagnosis of an elbow injury during service.  The Veteran's separation examination was normal and did not show any joint disabilities.  The Veteran asserted at separation from service that his health was good.  Nonetheless, the Veteran testified that he injured his elbow on a helicopter during service and that his elbow has bothered him since separation; he has a diagnosis of arthritis.  In giving the Veteran the benefit of the doubt, the Board finds that the Veteran has an in-service event or injury for service connection purposes.

As it pertains to a nexus between the Veteran's right elbow arthropathy and active duty service, the majority of the evidence is negative to the Veteran's claim.  In January 2014 the Veteran's private treatment provider submitted a medical opinion indicating that it is possible his service-connected physical stresses combined with his exposure to Agent Orange could have had a causative effect on his arthritis.  

Pursuant to the Board's April 2015 remand directive, the Veteran underwent VA examination for his claim in August 2015.  At the time he was diagnosed with right elbow arthropathy.  The Veteran asserted that he struck his elbow on a helicopter during service but that he did not go to sick call.  The Veteran reported that he had pain flare-ups in the elbow and that he had to stop working after five minutes.  During his physical examination he had a reduced range of motion in the right elbow.  The VA examiner opined that it was less likely than not that the Veteran's present elbow problem was due to military service.  In making this opinion the VA examiner noted that neither an arm laceration nor exposure to Agent Orange is likely to have caused the Veteran's rheumatoid arthritis or his present elbow arthropathy.  The examiner further noted the normal findings on examination at separation.

In weighing opinions, limited weight is given to the January 2014 statement from the Veteran's treatment provider that stated that the Veteran's physical stresses and Agent Orange may have a causative effect on his arthritis.  This opinion is given limited weight because it does not provide a definitive etiology for the Veteran's right elbow disability.  In other words, the statements are speculative at best.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).   Additionally, the opinion does not provide rationale with references to the Veteran's treatment history to support the findings.  For example, the provider did not reconcile the opinion with the normal findings on examination at separation or the Veteran's testimony that his symptoms started in the late 1980's, nor did he cite to any literature supporting a finding that arthritis or arthropathy could develop due to exposure to herbicides.  

Conversely, great weight is given to the opinion of the August 2015 VA examiner, who referenced the Veteran's lack of treatment in service and minimal treatment until 2011, many years after separation from service.

While the Veteran believes that his elbow arthropathy and arthritis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of arthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his elbow arthropathy and arthritis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his elbow arthropathy and arthritis is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's private treatment provider's opinion and the Veteran's lay assertions.

The Board recognizes that the Veteran alleges his right elbow disability is related to an injury that occurred during combat when he was loading wounded into a helicopter.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The Board is not disputing the in-service injury and events as reported by the Veteran.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  In this case, the Board finds there is clear evidence against any assertion that a chronic disability that persisted in the years following active duty, namely the normal report of examination at separation from active duty and the Veteran's own reports that his symptoms onset in the late 1980's.  As such, an award of benefits is not warranted even considering the provisions of section 1154(b).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of a right elbow injury.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for residuals of a right elbow injury is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


